News Release www.srtelecom.com Additional information: Investors: Media: Marc Girard, Senior vice-president and CFO Anna di Giorgio, Vice-president-Communications (514) 335-2429, Ext. 4690 (514) 335-2429, Ext. 4605 SR TELECOM RELEASES INTERIM Q1 2007 RESULTS MONTRÉAL (QUÉBEC)CANADA — June 1, 2007— SR Telecom Inc. (TSX: SRX) today announced its unaudited, interim first quarter 2007 results for the three months ended March 31, 2007. All dollar figures are in Canadian funds unless otherwise indicated. “The improved financial performance we achieved in the first quarter is an encouraging indication that, despite the impact of ongoing restructuring efforts, our global customers remain confident in the quality of our wireless solutions and our ability to deliver and deploy them,” said Serge Fortin, President and CEO of SR Telecom. “Over the last several months, we have taken decisive action to position ourselves to grow in the global WiMAX market. It is clear, however, that our capital issues must be resolved before SR Telecom can regain sustainable positive momentum.” As announced on May 10, 2007, in addition to discussions with potential investors to provide a permanent solution for its capital issues, the Company is reviewing all other options in view of its financial needs. Readers should be aware that the unaudited, interim financial results and accompanying notes included in this news release have been prepared on a going concern basis. This assumption implies the resolution of the Company’s financial situation to be valid. The realization of assets and the discharge of liabilities and commitments in the normal course of business are therefore subject to significant uncertainty. Consolidated first quarter results SR Telecom’s consolidated first quarter revenue grew 19% to $22.9 million from $19.2 million in the same period in 2006. This increase reflects the ongoing implementation of major contracts in Mexico and Argentina as well as shipments for a new wireless deployment in Algeria. Q1 2007 revenues were, however, offset by outsourcing issues that delayed wireless product shipments and resulted in $1.2 million in late-delivery penalties. Operating loss from continuing operations was $8.8 million in the first quarter of 2007, a $2.7 million improvement over the $11.5 million operating loss recorded in the same period one year ago. Consolidated net loss was $12.2 million compared to $13.6 million in 2006. These improvements are a result of the increase in sales volume, higher margins on equipment sales due to a beneficial shift in product mix, and a $2.4 million decline in restructuring charges, however offset by a $1.5 million increase in selling, general and administrative (SG&A) expenses and a $0.9 million rise in research and development expenses. The rise in SG&A expenses for Q1 2007 is mainly attributable to higher costs related to the stock-based compensation plan implemented in Q2 2006 as well as expenses incurred to resolve the ongoing outsourcing issues. The R&D increase is a reflection of the additional resources the Company has devoted to the development, delivery and deployment of WiMAX solutions. Financial position The Company’s consolidated cash, including restricted cash, was $11.0 million, down from $27.1 million at December 31, 2006 and reflecting the Company’s use of cash to fund current capital requirements. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 1 About SR Telecom SR Telecom (TSX: SRX) is a recognized global leader in delivering innovative broadband wireless access (BWA) solutions that enable service providers to efficiently deploy quality voice, Internet and next-generation services in urban, suburban and remote areas.A technological pioneer with more than 25 years of experience in wireless networking, SR Telecom is the only BWA vendor with extensive real-world expertise in deploying the advanced features of the WiMAX standard. It actively promotes standards-based BWA networking through its role as a principal member of the WiMAX Forum. With its primary offices in Montréal, Mexico City and Bangkok, SR Telecom is an agile, customer-focused organization with a proven track record. SR Telecom’s products are currently deployed in more than 110 countries worldwide. For more information, visit www.srtelecom.com. Forward-looking statements Certain information in this news release, in various filings with Canadian and US regulators, in reports to shareholders and in other communications, is forward-looking within the meaning of certain securities laws, and is subject to important risks, uncertainties and assumptions. This forward-looking information includes, among others, information with respect to the Company’s objectives and the strategies to achieve those objectives, as well as information with respect to the Company’s beliefs, plans, expectations, anticipations, estimates and intentions. The words “may”, “could”, “should”, “would”, “suspect”, “outlook”, “believe”, “anticipate”, “estimate”, “expect”, “intend”, “plan”, “target” and similar words and expressions are used to identify forward-looking information. The forward-looking information in this news release describes the Company’s expectations as of June 1, 2007. The results or events predicted in such forward-looking information may differ materially from actual results or events. When relying on the Company’s forward-looking information to make decisions, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. In making the forward-looking information contained in this news release, the Company does not assume any significant acquisitions, dispositions or one-time items. It does assume, however, the renewal of certain customer contracts. The Company has assumed a certain progression, which may not be realized. It has also assumed that the material factors referred to in the previous paragraph will not result in such forward-looking information to differ materially from actual results or events. However, the list of these factors is not exhaustive and is subject to change and there can be no assurance that such assumptions will reflect the actual outcome of such items or factors. For additional information with respect to certain of these and other factors, refer to the risks and uncertainties disclosed in the Company’s 2005 Annual Report and to its 2005 Annual Information Form (risks and uncertainties) filed with Canadian and US regulators. The forward-looking information contained in this news release represents expectations of SR Telecom as of June 1, 2007 and, accordingly, is subject to change. However, SR Telecom expressly disclaims any intention or obligation to revise any forward-looking information, whether as a result of new information, events or otherwise, except as required by applicable law. SR TELECOM, symmetry, symmetryONE and symmetryMXare trademarks of SR Telecom Inc. All rights reserved 2007. All other trademarks are property of their owners. — 30 — Notice to reader The attached unaudited interim consolidated financial statements have been prepared by management of SRTelecom Inc. and have not been reviewed by the auditors of SR Telecom Inc. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 2 CONSOLIDATED BALANCE SHEETS (unaudited) March 31, 2007 December 31, 2006 As at (in thousands of Canadian dollars) Notes $ $ Assets Current assets Cash and cash equivalents 9,393 18,467 Restricted cash and short-term investments 5 1,621 7,719 Accounts receivable, net 4 28,337 23,555 Taxes receivable 2,474 1,613 Inventory 11,646 10,281 Prepaid expenses and deposits 6,432 5,635 Current assets related to discontinued operations 12 - 6,225 Total current assets 59,903 73,495 Long-term accounts receivable, net 3 2,774 2,365 Long-term prepaid expenses and deposits 399 399 Property, plant and equipment, net 14,274 14,356 Intangible assets, net 25,487 27,794 Other assets, net 3 37 2,762 Non-current assets related to discontinued operations 12 - 29,382 Total assets 102,874 150,553 Liabilities Current liabilities Accounts payable and accrued liabilities 32,506 32,748 Customer advances 4,283 2,814 Current liabilities related to discontinued operations 12 - 36,715 Total current liabilities 36,789 72,277 Credit facility 3, 6 53,090 52,941 Convertible term loan 3, 7 10,674 10,487 Long-term debt 270 270 Convertible redeemable secured debentures 8 - 1,785 Other long-term liability 1,730 1,749 Long-term liabilities related to discontinued operations 12 - 111 Total liabilities 102,553 139,620 Contingencies 13 Shareholders' Equity Capital stock 9 355,064 352,174 Equity component of convertible redeemable secured debentures 8 - 1,008 Equity component of convertible term loan 7 9,645 9,645 Contributed surplus 2,865 1,911 Deficit, pre-fresh start accounting (227,142 ) (227,142 ) Deficit (140,111 ) (126,663 ) Total shareholders' equity 321 10,933 Total liabilities and shareholders' equity 102,874 150,553 The accompanying notes are an integral part of these interim consolidated financial statements. The unaudited interim consolidated financial statements have been prepared by management of SR Telecom Inc. and have not been reviewed by the external auditors of SR Telecom Inc. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 3 CONSOLIDATED STATEMENTS OF OPERATIONS & COMPREHENSIVE LOSS (unaudited) For the three months ended March 31, 2007 2006 (in thousands of Canadian dollars, except per share information) Notes $ $ Revenue Equipment 21,855 17,603 Services 926 1,562 Total revenue 22,781 19,165 Cost of revenue Equipment 15,718 13,394 Services 268 1,658 Total cost of revenue 15,986 15,052 Gross profit 6,795 4,113 Agent commissions 214 136 Selling, general and administrative expenses 11,628 10,150 Research and development expenses, net of investment tax credits of $0.6 million in 2007 ($0.4 million in 2006) 3,799 2,917 Restructuring, asset impairment and other charges 11 - 2,446 Operating loss from continuing operations (8,846 ) (11,536 ) Finance charges, net 10 3,650 3,058 Gain on foreign exchange (542 ) (402 ) Loss from continuing operations before income taxes (11,954 ) (14,192 ) Income tax expense 11 59 Loss from continuing operations (11,965 ) (14,251 ) (Loss) earnings from discontinued operations, net of income taxes 12 (252 ) 676 Net loss and comprehensive loss (12,217 ) (13,575 ) Basic and diluted Loss per share from continuing operations (0.02 ) (0.03 ) Loss (earnings) per share from discontinued operations - - Net loss per share (0.02 ) (0.03 ) Basic and diluted weighted average number of common shares outstanting (in thousands) 738,042 486,298 The accompanying notes are an integral part of these interim consolidated financial statements. The unaudited interim consolidated financial statements have been prepared by management of SR Telecom Inc. and have not been reviewed by the external auditors of SR Telecom Inc. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 4 CONSOLIDATED STATEMENTS OF DEFICIT (unaudited) For the three months ended March 31, 2007 2006 (in thousands of Canadian dollars) Notes $ $ Balance, beginning of period (126,663 ) (9,381 ) Cumulative effect of adoption of new accounting policies 3 (257 ) - Deficit, beginning of period, as restated (126,920 ) (9,381 ) Net loss (12,217 ) (13,575 ) Induced conversion and redemption of convertible debentures 8 (974 ) - Share issue costs - (965 ) Balance, end of period (140,111 ) (23,921 ) The accompanying notes are an integral part of these interim consolidated financial statements. The unaudited interim consolidated financial statements have been prepared by management of SR Telecom Inc. and have not been reviewed by the external auditors of SR Telecom Inc. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 5 CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the three months ended March 31, 2007 2006 (in thousands of Canadian dollars) Notes $ $ Cash flows (used in) provided by continuing operating activities Loss from continuing operations (11,965 ) (14,251 ) Adjustments to reconcile net loss to net cash and cash equivalents provided by (used in) operating activities: Depreciation and amortization 2,938 3,038 Restructuring, asset impairment and other charges - 1,292 Loss on disposal of property, plant and equipment - 414 Gain on conversion and redemption of convertible debentures 8 (147 ) - Financing charges 3,314 1,995 Stock-based compensation 954 - Unrealized foreign exchange gain (497 ) (86 ) Changes in operating assets and liabilities: Increase in long-term accounts receivable (409 ) - Increase in non-cash working capital items 14 (6,578 ) (12,572 ) (12,390 ) (20,170 ) Cash flows (used in) provided by continuing financing activities Repayment of long-term debt and lease liability 8 (772 ) (4,065 ) Proceeds from issue of shares and warrants, net of share issue costs - 53,310 (772 ) 49,245 Cash flows provided by (used in) continuing investing activities Decrease in restricted cash and short-term investments 6,098 151 Purchase of property, plant and equipment (549 ) (273 ) Proceeds on disposal of property, plantand equipment - 165 Decrease in other assets 10 - 5,559 43 Increase (decrease) in cash and cash equivalents Continuing operations (7,603 ) 29,118 Discontinued operations 12 (2,254 ) 72 Increase (decrease) in cash and cash equivalents (9,857 ) 29,190 Cash and cash equivalents, beginning of period 19,250 9,479 Cash and cash equivalents, end of period 9,393 38,669 The accompanying notes are an integral part of these interim consolidated financial statements. The unaudited interim consolidated financial statements have been prepared by management of SR Telecom Inc. and have not been reviewed by the external auditors of SR Telecom Inc. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 6 NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) 1. Description of business, fresh start accounting, comparative figures and basis of presentation Description of business SR Telecom Inc. (SR Telecom or the Company) was incorporated on February 17, 1981, under the Canada Business Corporations Act. SR Telecom designs, delivers and deploys advanced, field-proven Broadband Fixed Wireless Access solutions. SR Telecom products are used by large telephone and Internet service providers to supply broadband data and carrier-class voice services to end-users in urban, suburban and remote areas around the globe. SR Telecom also provides full turnkey services to its customers. Most of SR Telecom’s sales are international, with its fixed wireless systems currently being used by telecommunications service providers worldwide. These customers include large incumbent local exchange carriers in the countries they serve, as well as competitive local exchange carriers and private operators of telecommunications systems. In addition, through its majority-owned subsidiary, Comunicacion y Telefonia Rural S.A. (CTR), SR Telecom provided local telephone services to residential, commercial and institutional customers as well as a network of payphones in a large, predominantly rural area of Chile. On February 1, 2007, the Company announced the closing of the sale of CTR (see note 12). Fresh start basis of accounting On November 30, 2005, pursuant to the terms of the Convertible Debentures, a $10.0 million principal amount of the Convertible Debentures and accrued interest payable in kind thereon were converted on a pro rata basis among all holders of Convertible Debentures into approximately 47.3 million common shares at the conversion price of approximately $0.217 per common share. Immediately after the conversion, the holders of the Convertible Debentures held approximately 72.9% of the then outstanding common shares. This conversion resulted in a substantial realignment of the interests in the Company between the creditors and shareholders. As a result, effective November 30, 2005, the date of the conversion, the Company adopted fresh start accounting. Accordingly, the Company reclassified the deficit that arose prior to the conversion to a separate account within shareholders’ equity and re-valued its assets and liabilities to their estimated fair values. The revaluation adjustments have been accounted for as a capital transaction and are recorded within the pre-fresh start accounting deficit. Comparative figures Certain comparative figures have been reclassified in order to conform to the presentation adopted in 2007. The Company has restated financial information for the previous periods to reflect the sale of CTR, which is now shown as discontinued operations (note 12). Basis of presentation These unaudited interim consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles (GAAP) and include the accounts of SR Telecom Inc. and its subsidiaries. All intercompany transactions and balances have been eliminated on consolidation. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and disclosure of contingent liabilities in these financial statements. Actual results could differ from those estimates. Estimates are used when accounting for items and matters such as, amongst others, long-term contracts, allowance for doubtful accounts receivable, inventory obsolescence, product warranty, amortization, asset valuations, impairment assessments, taxes, restructuring, stock based compensation and other provisions and contingencies. Except as disclosed in note 3, the accounting policies used in the preparation of the accompanying unaudited interim consolidated financial statements are the same as those described in previous annual audited consolidated financial statements prepared in accordance with GAAP for the periods ended December 31, 2005 and November 30, 2005 and the annual unaudited condensed consolidated financial statements for the period ended December 31, 2006. The accompanying unaudited interim consolidated financial statements should be read in conjunction with the aforementioned financial statements. In the opinion of management, the unaudited interim consolidated financial statements contain all adjustments of a normal recurring nature necessary to present fairly the financial position, results of operations and cash flows for the periods presented, except for the restructuring, asset impairment and other charges discussed in note 11. Operating results for the three months ended March 31, 2007 are not necessarily reflective of the results that may be expected for the year ending December 31, 2007. These unaudited financial statements do not include all of the disclosures required by GAAP applicable to annual audited financial statements. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 7 NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) 2. Going concern uncertainty The accompanying interim consolidated financial statements have been prepared on a going concern basis. The going concern basis of presentation assumes that the Company will continue its operations for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the normal course of business. There is substantial doubt about the appropriateness of the use of the going concern assumption because of the uncertainty concerning the outcome of the Company’s financing initiatives and because of the Company’s losses for the current and prior years, negative cash flows, reduced availability of supplier credit and lack of operating credit facilities. As such, the realization of assets and the discharge of liabilities and commitments in the ordinary course of business are subject to significant uncertainty. For the quarter ended March 31, 2007, the Company realized a net loss of $12.2 million ($115.6 million for the year ended December 31, 2006) and used cash of $12.4 million ($45.2 million for the year ended December 31, 2006) in its continuing operating activities. Going forward, the Company will continue to require substantial funds as it continues the development of its WiMAX product offering. In addition to the actions disclosed in the previous annual unaudited condensed consolidated financial statements to address the going concern uncertainty, the Company has taken the following additional steps: On February 1, 2007, the Company completed the sale of the shares of its Chilean subsidiary, CTR, for proceeds of nil (see note 12). As part of this transaction, the Company has been released from all of its obligations with respect to CTR, including liabilities in respect of loans to CTR amounting to approximately US$28.0 million for which SR Telecom was guaranteeing up to US$12.0 million. The divestiture of this non-core asset marked another important step in the Company’s plan to focus on its WiMAX strategy and strengthen its financial position by streamlining its balance sheet. On March 6, 2007, the Company concluded the conversion/redemption of the remaining Convertible Debentures, allowing for the release of $4.7 million of restricted cash. On April 12, 2007, the Company closed the sale and leaseback of its property located in Montréal, Québec, Canada for gross proceeds of $8.6 million. On April 16, 2007, the Company announced a plan to reorganize its internal operations, including the wind-up of legacy product operations and centralization of activities. In conjunction with the implementation of this plan, the Company will be eliminating approximately 75 positions worldwide. The Company is actively pursuing additional financing with potential investors and lenders, including existing shareholders and lenders. No agreements with potential investors or lenders have been reached yet and there can be no assurance that such agreements will be reached. In addition, the Company continues to review other alternatives, which could involve further reducing its work force, the divestiture of some or all of the assets of the Company, attracting a strategic investor that would assist in the development of the business or seeking protection from its creditors. The Company’s successful execution of its business plan is dependent upon a number of factors that involve risks and uncertainties. In particular, the development and commercialization of both fixed and mobile WiMAX are key elements of the Company’s strategic plan and of its future success and profitability. If either or both of fixed and/or mobile WiMAX prove not to be commercially viable or less commercially viable than is currently anticipated or compared to alternative solutions, or if the Company’s WiMAX products are less commercially viable or competitive than those developed by other companies, the Company will experience significant adverse effects on its liquidity, financial condition and ability to continue as a going concern. The consolidated financial statements do not reflect any adjustments that would be necessary if the going concern basis was not appropriate. If the going concern basis was not appropriate for these consolidated financial statements, significant adjustments would be necessary in the carrying values of assets and liabilities, the reported revenues and expenses, and the balance sheet classifications used. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 8 NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) 3. Adoption of new accounting policies Financial instruments The CICA issued Section 3855 of the CICA Handbook, Financial Instruments –
